•Mathews, J.,

delivered the opinion of the court.
This case was decided at the August term of the court, held at Baton Rouge, in 1834, and is now before us on a rehearing. In the decision rendered, we considered the action as exclusively 'possessory, and gave judgment in favor of tlie possessor, Yarborough, who had held the property in dispute, peaceably, and under color of title, for more than one year previous to the institution of the present suit.
This view of the cause was taken notwithstanding a plea in reconvention, which had a direct tendency to bring into litigation (he title of the plaintiff who had been in possession a length of time sufficient to support his possessory action. In the judgment then rendered, we reserved the right of the defendant to litigate as to title by a direct action. The suit *141in reconvention was not in so many words ordered to be dismissed, but the reservations of the defendant’s right to attack the title of the plaintiff in a direct action, virtually abolished all the proceedings in the case which involved questions as to title.
We think the judgment pronounced, as above stated, was correct. It is, therefore, ordered, that it remain undisturbed.